Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “wherein the radial thickness is non-uniform about an axial extent of the first leg and the second leg” (claims 21-22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “156 ” has been used to designate both the “second winding” and the “fourth winding” in ¶[0035].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Change “second windings” to ---second winding--- for proper basis. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, “the first thickness and the second thickness are tuned to eliminate a need for a phase separator” is vague and indefinite in scope. The specification ¶[0041] defines the term “tuned” to mean “an adjustment or change based on the parameters of the electric machine.” But, there is no basis for the “parameters of the electric machine”, and so one of ordinary skill would not understand the scope of thicknesses of the first and second windings “tuned to eliminate the need for a phase separator.”  In other words, it is unclear how “first thickness and the second thickness” structures correspond to their function of “tun[ing] to eliminate a need for a phase separator.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-8, 10-11, 13, 16 & 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shin et al. (US Pat.Pub.2020/0220408).  
Regarding claim 1, Shin teaches an electric machine stator assembly comprising: 
a stator core 110 including a set of slots 114 spaced circumferentially about the stator core and extending axially along the stator core (Fig.1); and 
a set of windings (three-phase stator winding coil parts) 152, each winding (hairpin) 210 of the set of windings including a first leg (insertion part/first conductor) 221 and a second leg 222 having a dielectric coating (insulating coating layer) 214 (¶[0064]-¶[0067]; ¶[0080]; Figs.4-5 & 10) formed by way of electrophoretic deposition (EPD);1 and wherein the first leg and the second leg of each respective winding is received in a different slot of the set of slots of the stator core (¶[0065]; Fig.1), 
wherein the dielectric coating 314a (of first hairpins 310a in Fig.10 embodiment) extends radially from the first leg 312a and the second leg (not shown) to define a radial thickness of the dielectric coating 314a, with “the radial thickness being non-uniformly distributed about a respective portion of at least one of the first leg or the second leg” in that, with respect to legs of hairpins 310b with second coating layers 314b, the thickness of the first coating layers 314a may be greater than the thickness of the second coating layers 314b (¶[0091]-¶[0096]; Fig.10).


    PNG
    media_image1.png
    713
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    701
    262
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    431
    371
    media_image3.png
    Greyscale

Regarding claim 4, the set of windings include a first winding and a second winding (i.e., plurality of hairpins) 310a, 310b (Fig.10).
Regarding claim 5, the dielectric coating 314a of the first winding 310a has a first thickness and the dielectric coating 314b of the second winding 310b has a second thickness (¶[0091]-¶[0096]; Fig.10).
Regarding claim 7, the first winding 310a and the second windings 310b are adjacent one another such that the first thickness (of dielectric coating 314a) and the second thickness (of dielectric coating 314b) between adjacent sides of the first winding and the second winding can form an insulation layer (Fig.10).
Regarding claim 8, the first thickness and the second thickness can be are “tuned to eliminate a need for a phase separator” [sic].
Regarding claim 10, the set of windings is a set of hairpin (U-shaped) windings 310a, 310b.
Regarding claim 11, as noted above with respect to claim 1, Shin teaches the claimed stator core and further teaches an electric machine assembly (e.g., motor or generator) comprising: a drive shaft (inherent); a rotor (not shown) coupled to the drive shaft (¶[0004], ¶[0062]; Fig.1).
Regarding claim 13, the dielectric coating 314a of the first winding 310a has a first thickness and the dielectric coating 314b of the second winding 310b has a second thickness (¶[0091]-¶[0096]; Fig.10).
Regarding claim 16, the set of windings is a set of hairpin (U-shaped) windings 310a, 310b.
Regarding claims 21-22, in Fig.10 the dielectric coating 314a extends axially along the first leg 312a of first hairpin 310a and second leg 312b of second hairpin 310b, wherein the radial thickness is non-uniform about an axial extent of the first leg and the second leg, since the thickness of the first coating layers 314a may be greater than the thickness of the second coating layers 314b (¶[0091]-¶[0096]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9-11, 15-16 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Degner et al. (US Pat.Pub.2021/0249915) in view of Ikeda et al. (US 9,536,636).
Regarding claim 1, Degner teaches an electric machine stator assembly comprising: 
a stator core 40 including a set of slots 42 spaced circumferentially about the stator core and extending axially along the stator core (Fig.1); and 
a set of windings (first winding assembly) 20, each winding (U-conductors) 24 of the set of windings including a first leg 24a and a second leg 24b having a dielectric coating (i.e., thin dielectric coating forming insulating layer surrounding U-conductors; ¶[0045], ¶[0047]) formed by way of electrophoretic deposition (EPD);2 and wherein the first leg and the second leg of each respective winding is received in a different slot of the set of slots of the stator core (¶[0005]; ¶[0052]; Figs.1-2), 
wherein the dielectric coating extends radially from the first leg 24a and the second leg 24b to define a radial thickness of the dielectric coating distributed about a respective portion of at least one of the first leg or the second leg (inherent to insulating layer/thin dielectric coating surrounding U-conductors 24; ¶[0044]-¶[0045], ¶[0047]; Fig.2).

    PNG
    media_image4.png
    739
    505
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    329
    435
    media_image5.png
    Greyscale

	Degner does not teach the radial thickness of the dielectric coating is “non-uniformly distributed” about a respective portion of at least one of the first leg 24a or the second leg 24b, i.e., that the radial thickness of the dielectric coating differs on at least one of the legs 24a/24b. 
But, Ikeda teaches an insulated wire used, e.g., for a motor coil (c.16:51-67), comprising a conductor 1 with a rectangular cross-section and a dielectric coating 2 formed on the outer periphery comprising an thermosetting resin layer (A) 2 (enamel-baked layer; c.6:9-30; c.7:18-c.9:55), wherein the radial thickness (corresponding to the long side) of the dielectric coating 2 is non-uniformly distributed (i.e., the thickness is not uniform, forming ‘convex portions’; c.3:1-6; Figs.1-5,7&9). The non-uniform radial thickness, i.e., ‘convex portions’, of the dielectric coating provides the insulated wire with resistance to inverter surge (c.2:48-62; c.3:1-6).

    PNG
    media_image6.png
    629
    534
    media_image6.png
    Greyscale
 	
    PNG
    media_image7.png
    519
    437
    media_image7.png
    Greyscale

Thus, it would have been obvious before the effective filing date to non-uniformly distribute the radial thickness of Degner’s dielectric coating about a respective portion of at least one of the first leg or the second leg of the winding since Ikeda teaches non-uniform radial thickness of the dielectric layer would have provided resistance to inverter surge.
Regarding claim 4, in Degner the set of windings 20 include a first winding and a second winding (i.e., plurality of U-shaped conductors 24).
	Regarding claim 9, in Degner each winding of the set of windings includes an end (terminals) 26a/26b of at least one of the first leg 24a or the second leg 24b, and wherein the end is defined by a portion of the winding free of the dielectric coating (thin dielectric coating described only with respect to U-conductors 24, whereas terminals 26 are designed to minimize electrical resistance; ¶[0044]; ¶[0055]).  
	Regarding claim 10, in Degner the set of windings 20 is a set of hairpin (U-shaped) windings 24 (¶[0003]; ¶[0005]).  
	Regarding claim 11, as noted above with respect to claim 1, Degner teaches the claimed stator core and further teaches an electric machine assembly (e.g., motor employed to drive electric vehicles) comprising: a drive shaft (inherent); a rotor (not shown) coupled to the drive shaft (¶[0002]; ¶[0037]), wherein the dielectric coating extends radially from the first leg 24a and the second leg 24b to define a radial thickness of the dielectric coating distributed about a respective portion of at least one of the first leg or the second leg (inherent to insulating layer/thin dielectric coating surrounding U-conductors 24; ¶[0044]-¶[0045], ¶[0047]; Fig.2).
but does not further teach radial thickness of the dielectric coating is “non-uniformly distributed” about a respective portion of at least one of the first leg 24a or the second leg 24b.
But, Ikeda teaches an insulated wire used, e.g., for a motor coil (c.16:51-67), comprising a conductor 1 with a rectangular cross-section and a dielectric coating 2 formed on the outer periphery comprising an thermosetting resin layer (A) 2 (enamel-baked layer; c.6:9-30; c.7:18-c.9:55), wherein the radial thickness (corresponding to the long side) of the dielectric coating 2 is non-uniformly distributed (i.e., the thickness is not uniform, forming ‘convex portions’; c.3:1-6; Figs.1-5,7&9). The non-uniform radial thickness, i.e., ‘convex portions’, of the dielectric coating provides the insulated wire with resistance to inverter surge (c.2:48-62; c.3:1-6).
Thus, it would have been obvious before the effective filing date to non-uniformly distribute the radial thickness of Degner’s dielectric coating about a respective portion of at least one of the first leg or the second leg of the winding since Ikeda teaches non-uniform radial thickness of the dielectric layer would have provided resistance to inverter surge.
Regarding claim 15, in Degner each winding of the set of windings includes an end (terminals) 26a/26b of at least one of the first leg 24a or the second leg 24b, and wherein the end is defined by a portion of the winding free of the dielectric coating (thin dielectric coating described only with respect to U-conductors 24, whereas terminals 26 are designed to minimize electrical resistance; ¶[0044]; ¶[0055]).  
Regarding claim 16, in Degner the set of windings 20 is a set of hairpin (U-shaped) windings 24 (¶[0003]; ¶[0005]).  
Regarding claims 21-22, in Fig.7 Ikeda teaches an embodiment shows the dielectric coating 2 comprises a convex portion extending axially on one radial (long) side, such that with respect to the other radial side, the thickness is non-uniform.  Thus, in combination with Degner, the dielectric coating extends axially along the first leg and the second leg, wherein the radial thickness is non-uniform about an axial extent of the first leg and the second leg.
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin or Degner & Ikeda as applied to claims 1 & 11, further in view of Yin (US 10,491,071).
Shin teaches the dielectric coating comprises a polymer such as polyamide or PEEK (¶[0080).  Degner teaches the winding legs 24 have a dielectric coating (i.e., thin dielectric coating forming insulating layer surrounding U-conductors; ¶[0045], ¶[0047]).  Ikeda’s dielectric coating (thermosetting resin layer (A), enamel-baked layer) 2 comprises polymers such as polyamideimide (PAI), polyimide (PI), etc. baked on (c.8:16-c.9:33). But, none teaches the dielectric coating is a “ceramic polymer composite” (claims 2 & 12) or that the set of slots includes a dielectric slot liner (claim 3).  
But, regarding the first difference, Yin teaches an electrical machine stator assembly including stator coil windings disposed within slots of a stator core and a first electrically insulating conformal coating disposed between the stator core and the stator coil windings, the conformal coating comprising a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials that form continuous thermal pathways across a thickness of the first coating, to thereby improve electrical insulation and heat dissipation (c.1:7-10 & c.1:40-54).
	Thus, it would have been obvious before the effective filing date to form the dielectric coating of Shin or Degner and Ikeda from a ceramic polymer composite since Yin teaches this composition would have improved electrical insulation and heat dissipation of the conductor.
	Regarding the second difference, Yin also teaches the stator and/or rotor may include slot liners of dielectric material such as polymeric films or papers, to provide insulation between the coils and core (c.1:19-22; c.5:20-30; Fig.3).
Thus, it would have been obvious before the effective filing date to provide the stator slots of Shin or Degner and Ikeda with a dielectric slot liner to insulate between the coils and core.  
Claims 5, 7-8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Degner, Ikeda & Yin as applied to claims 4 and 11, further in view of Shin et al. (US Pat.Pub.2020/ 0220408).  
Degner, Ikeda & Yin substantially teach the invention including first and second windings, but do not further teach the dielectric coating of the first winding has a first thickness and the dielectric coating of the second winding has a second thickness (claims 5 & 13).  
But, Shin teaches a stator for an electric machine including a plurality of hairpin windings 210 inserted into slots of the core where the dielectric coating 214a of the first winding 210a has a first thickness and better insulation performance than the dielectric coating 214b of the second winding 210a, which has a second thickness, and the coating layer of the first hairpin is thicker than a coating layer of the second hairpin (¶[0041]; ¶[0077]-¶[0079]; Figs.8&11).  The second hairpins with relatively lower insulation performance are arranged in a section having a relatively low possibility of occurrence of partial discharge due to a high voltage surge after the first section, it is possible to increase a space factor of a conductor and thus enhance output power of the electric rotating machine (¶[0044]).
	Thus, it would have been obvious before the effective filing date to further modify Degner, Ikeda & Yin and provide the dielectric coating of the first winding with a first thickness and the dielectric coating of the second winding with a second thickness since Shin teaches this would have increased a space factor of a conductor and thus enhanced output power of the electric rotating machine.  
	Regarding claim 7, in Shin the first winding and the second windings are adjacent one another such that the first thickness and the second thickness between adjacent sides of the first winding and the second winding can form an insulation layer (Shin, Figs.10-13).  
	Regarding claim 8, as best understood, in Shin the first thickness and the second thickness are “tuned to eliminate a need for a phase separator” [sic]. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi et al. (US 6,865,796) in view of Ikeda et al. (US 9,536,636) and Onishi (US 3,616,389).
Regarding claim 17, Oohashi generally teaches the claimed method of manufacturing a winding assembly for a stator 60 (abstract; Fig.14), the winding assembly including a first winding (i.e., U-shaped coil segments) 50 having at least one leg and a second winding 50 (c.8:60-62; Fig.7), the method comprising: 
applying a dielectric (insulation) coating 41 to at least a portion of the first winding such that the dielectric coating extends radially from the at least one leg to define a radial thickness δ of the dielectric coating 41 (Fig.5), with the radial thickness being distributed about a respective portion of the at least one leg (c.8:31-34; Figs.2&4);
inserting the first winding 50 and the second winding 50 into a set of axially extending stator slots 15b of a stator core (c.9:4-22; Fig.14); and 
electrically connecting (by welding) a free end 50c of the first winding to a free end 50c of the second winding to form a set of stator windings (c.8:60-c.9:3; c.9:23-38), a free end 50c not including the insulation coating (i.e., insulation coating 41 is removed from both ends to form weld portions 45 constituting free end portions 50c; c.8:54-59; c.8:65-c.9:3; Figs.6-7&14). 
Oohashi does not teach radial thickness of the dielectric coating is “non-uniformly distributed” about a respective portion of at least one leg. Also, Oohashi does not teach the dielectric coating is applied “through electrophoretic deposition (EPD)” and “curing the dielectric coating on the at least one winding”.
But, regarding the first difference, Ikeda teaches an insulated wire used, e.g., for a motor coil (c.16:51-67), comprising a conductor 1 with a rectangular cross-section and a dielectric coating 2 formed on the outer periphery comprising an thermosetting resin layer (A) 2 (enamel-baked layer; c.6:9-30; c.7:18-c.9:55), wherein the radial thickness (corresponding to the long side) of the dielectric coating 2 is non-uniformly distributed (i.e., the thickness is not uniform, forming ‘convex portions’; c.3:1-6; Figs.1-5,7&9). The non-uniform radial thickness, i.e., ‘convex portions’, of the dielectric coating provides the insulated wire with resistance to inverter surge (c.2:48-62; c.3:1-6).
	Thus, it would have been obvious before the effective filing date to non-uniformly distribute the radial thickness of the Oohashi’s dielectric coating about a respective portion of at least one leg since Ikeda teaches this would have provided resistance to inverter surge.
Regarding the second difference, Onishi teaches a method of manufacturing an insulated conductor comprising electrophoretically precipitating an insulating coating onto the surface of a conductor by applying a dielectric coating (resin coating) to at conductor through electrophoretic deposition (EPD) and curing the dielectric coating on the conductor (c.4:65-71). Onishi’s electro-phoretically precipitated coating method provides insulation with uniformity and reliability, high resistivity against severe conditions, such as high temperature and savings in fabrication cost, among others (c.1:13-32).
Thus, it would have been obvious before the effective filing date to apply the dielectric coating of Oohashi & Ikeda through electrophoretic deposition (EPD) and cure the dielectric coating since Onishi teaches this method would have provided insulation with uniformity and reliability, high resistivity against severe conditions, such as high temperature and savings in fabrication cost, among others.  
Regarding claim 18, Oohashi teaches inserting the set of windings into a portion of the stator comprises radially stacking the set of windings within the portion of the stator core (i.e., groups of coils are inserted and aligned radially; Fig.14).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi,  Ikeda & Onishi as applied to claim 17, further in view of Elton (US 4,723,083).
Oohashi, Ikdea & Onishi do not further teach applying an additional layer of dielectric coating to the free ends of each winding of the set of windings after they have been electrically connected.  
But, Elton teaches free (lead) ends 21 of a set of stator windings covered by an additional layer of electrodeposited dielectric (mica) coating 24 at their junction portion 22 to provide a continuous and crack-free insulation (c.5:14-22; Fig.2)
Thus, it would have been obvious before the effective filing date to apply an additional layer of dielectric coating to the free ends of each winding of the set of windings of Oohashi,  Ikeda & Onishi after they have been electrically connected since Elton teaches this would have provided a continuous and crack-free insulation.
Regarding claim 20, Elton further teaches curing the free ends of the set of windings (c.3:66-68; c.6:63-66).

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of the new ground of rejection.  As noted, Shin read on features of a wire with a dielectric coating having a radial thickness “non-uniformly distributed” in that the thickness of the first coating layers 314a may be greater than the thickness of the second coating layers 314b (¶[0091]-¶[0096]; Fig.10).  Ikeda reads features of a wire with a dielectric coating 2 having a radial thickness non-uniformly distributed (i.e., the thickness is not uniform, forming ‘convex portions’; c.3:1-6; Figs.1-5,7&9), to provide the wire with resistance to inverter surge (c.2:48-62; c.3:1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113(I), the claimed process of electrophoretic deposition is not given patentable weight since product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
        2 Per MPEP 2113(I), the claimed process of electrophoretic deposition is not given patentable weight since product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).